EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview ZHENG JIN (Reg. No. 57,611) on 08/26/2022.
The application has been amended as follows: 
1. (currently amended) A method, comprising:
	transferring User Equipment (UE) capability information to a mobile communication network by a UE, wherein the UE capability information comprises  a first indicator indicates whether the UE supports acquiring Master Information Block (MIB) on an unlicensed cell, a second indicator indicates whether the UE supports acquiring System Information Block type 1 (SIB1) on the unlicensed cell, and a third indicator indicates whether the UE supports acquisition of Cell Global Identity (CGI)  information from a neighboring unlicensed cell;
receiving configuration from a serving cell of the mobile communication network by the UE, wherein the configuration comprises information for system information acquisition of one or more unlicensed cells on a frequency, wherein the unlicensed cells are New Radio (NR)-based unlicensed neighboring cells, and the serving cell is an NR-based licensed cell;
acquiring system information of the one or more unlicensed cells on the frequency by the UE; and
reporting the acquired system information to the serving cell by the UE, or storing the acquired system information in the UE. 

2. (original) The method of Claim 1, wherein the UE capability information is set and reported per frequency band. 

3. (original) The method of Claim 1, wherein the system information comprises at least one of a Master Information Block (MIB) and a System Information Block type 1 (SIB1). 

4. (original) The method of Claim 3, wherein the SIB1 comprises a Cell Global Identity (CGI) comprising at least one of a Public Land Mobile Network Identity (PLMN ID) and a Physical Cell Identity (PCI). 

5. (canceled). 

6. (original) The method of Claim 1, further comprising:
receiving a UE capability enquiry message from the mobile communication network by the UE; and
sending a UE capability information message to the mobile communication network by the UE in response to receiving the UE capability enquiry message;
wherein the UE capability information is transferred via the UE capability information message. 

7. (original) The method of Claim 1, wherein the reporting of the acquired system information to the serving cell is performed in response to the UE being requested by the serving cell for CGI reporting. 

8. (original) The method of Claim 1, wherein the storing of the acquired system information in the UE is performed in response to a handover of the UE from the serving cell to one of the unlicensed cells. 

9. (original) The method of Claim 1, wherein the storing of the acquired system information in the UE is performed in response to the UE receiving an indication that the system information of the one or more unlicensed cells on the frequency has changed. 

10. (canceled). 

11. (currently amended) A User Equipment (UE), comprising:
	a transmitter that transfers UE capability information to a mobile communication network, wherein the UE capability information comprises  a first indicator indicates whether the UE supports acquiring Master Information Block (MIB) on an unlicensed cell, a second indicator indicates whether the UE supports acquiring System Information Block type 1 (SIB1) on the unlicensed cell, and a third indicator indicates whether the UE supports acquisition of Cell Global Identity (CGI)  information from a neighboring unlicensed cell;
a receiver that receives configuration from a serving cell of the mobile communication network, wherein the configuration comprises information for system information acquisition of one or more unlicensed cells on a frequency, and the receiver acquires system information of the one or more unlicensed cells on the frequency, wherein the unlicensed cells are New Radio (NR)-based unlicensed neighboring cells, and the serving cell is an NR-based licensed cell; and
a system information handling circuit that reports the acquired system information to the serving cell, or stores the acquired system information in the UE. 

12. (original) The UE of Claim 11, wherein the UE capability information is set and reported per frequency band or per frequency band combination. 

13. (original) The UE of Claim 11, wherein the system information comprises at least one of a Master Information Block (MIB) and a System Information Block type 1 (SIB1). 

14. (original) The UE of Claim 13, wherein the SIB1 comprises a Cell Global Identity (CGI) comprising at least one of a Public Land Mobile Network Identity (PLMN ID) and a Physical Cell Identity (PCI). 

15. (canceled).

16. (original) The UE of Claim 11, wherein the UE receives a UE capability enquiry message from the mobile communication network, and sends a UE capability information message to the mobile communication network in response to receiving the UE capability enquiry message; and wherein the UE capability information is transferred via the UE capability information message. 

17. (original) The UE of Claim 11, wherein the reporting of the acquired system information to the serving cell is performed in response to the UE being requested by the serving cell for CGI reporting. 

18. (original) The UE of Claim 11, wherein the storing of the acquired system information in the UE is performed in response to a handover of the UE from the serving cell to one of the unlicensed cells. 

19. (original) The UE of Claim 11, wherein the storing of the acquired system information in the UE is performed in response to the UE receiving an indication that the system information of the one or more unlicensed cells on the frequency has changed. 

20. (canceled).
Reasons For Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Response of 06/28/2022 claims 1, 5, 11, 15 are amended, claims 10 and 20 are canceled. Claims 1, and 11 are Amended in the Examiner’s Amendment set forth above and claims 5 and 15 are canceled, leaving claims 1-4, 6-14, 16-19 pending of which claims 1 and 11 are recited in independent form. Claims 1, 11 incorporate allowable subject matter by way of the amendment. Amended claims 1, 1 contain limitations which distinguish the claims over the art made of record to overcome any previously held rejections. Claims 1, 11 incorporate allowable subject matter not taught by the art made of record, which is also not an obvious combination of teachings thereof. 
Claim 1 as presently set forth contain the distinguishing limitations “wherein the unlicensed cells are New Radio (NR)-based unlicensed neighboring cells, and the serving cell is an NR-based licensed cell; acquiring system information of the one or more unlicensed cells on the frequency by the UE; and reporting the acquired system information to the serving cell by the UE, or storing the acquired system information in the UE” and “transferring a first indicator, a second indicator and a third indicator via the UE capability information to the mobile communication network by the UE; wherein the first indicator indicates whether the UE supports acquiring MIB on an unlicensed cell, the second indicator indicates whether the UE supports acquiring SIB1 on an unlicensed cell, and the third indicator indicates whether the UE supports acquisition of CGI information from a neighboring unlicensed cell,” the limitations are not fairly taught by the art made of record alone, or in any reasonable combination. Claims 2-4, 6-9 recite the same limitation based on dependence on claim 1 and are similarly distinguished from the prior art based on the dependence on claim 1 and the limitations noted above which are not fairly taught by the art made of record alone, or in any reasonable combination. 
Claim 11 as presently set forth contain the distinguishing limitations “a receiver that receives configuration from a serving cell of the mobile communication network, wherein the configuration comprises information for system information acquisition of one or more unlicensed cells on a frequency, and the receiver acquires system information of the one or more unlicensed cells on the frequency, wherein the unlicensed cells are New Radio (NR)-based unlicensed neighboring cells, and the serving cell is an NR-based licensed cell; and a system information handling circuit that reports the acquired system information to the serving cell, or stores the acquired system information in the UE" and “wherein the transmitter transfers a first indicator, a second indicator and a third indicator via the UE capability information to the mobile communication network, wherein the first indicator indicates whether the UE supports acquiring MIB on an unlicensed cell, the second indicator indicates whether the UE supports acquiring SIB1 on an unlicensed cell, and the third indicator indicates whether the UE supports acquisition of CGI information from a neighboring unlicensed cell”, which are not fairly taught by the art made of record alone, or in any reasonable combination. Claims 12-14, 16-19 recite the same limitation based on dependence on claim 11 and are similarly distinguished from the prior art based on the dependence on claim 11 and the limitations noted above which are not fairly taught by the art made of record alone, or in any reasonable combination. 
With regards to the prior art made of record include US-20180220303A1 to FUTAKI (hereinafter d21,  US- 20210092621A1 to SHIH et al (hereinafter d2), US-20210345124A1 to MYUNG et al (hereinafter d3) (which represent the closest art made of record). 
Regarding claims 1, d1 discloses base station may receive from UE capability information indicating the UE can detect proximity to unlicensed frequency cell (see d1 para. 0074); a UE connected to serving cell, serving cell transmits configuration for unlicensed frequency S102; (see d1 para 0051 -- also see Fig 3; para 0137) wherein a UE receives configuration information from serving cell; UE detects cell an reports result back to LTE-U NB (see d1 para 0063); UE acquires information and reports back system information regarding the detected cell (see d1 para. 0064); UE acquires information and reports back to the cell (see d1 para 0137); 
When d1 is given reasonable interpretation the disclosure of D1 cannot be fairly construed to disclose the limitations requiring “a receiver that receives configuration from a serving cell of the mobile communication network, wherein the configuration comprises information for system information acquisition of one or more unlicensed cells on a frequency, and the receiver acquires system information of the one or more unlicensed cells on the frequency, wherein the unlicensed cells are New Radio (NR)-based unlicensed neighboring cells, and the serving cell is an NR-based licensed cell; and a system information handling circuit that reports the acquired system information to the serving cell, or stores the acquired system information in the UE" and “wherein the transmitter transfers a first indicator, a second indicator and a third indicator via the UE capability information to the mobile communication network, wherein the first indicator indicates whether the UE supports acquiring MIB on an unlicensed cell, the second indicator indicates whether the UE supports acquiring SIB1 on an unlicensed cell, and the third indicator indicates whether the UE supports acquisition of CGI information from a neighboring unlicensed cell”.
With respect to d2, d2 discloses wherein the storing of the acquired system information in the UE is performed in response to a handover of the UE from the serving cell to one of the unlicensed cells (see d2 para 0117) which discloses storing acquired system information for handing over to those cells)  as directed to NR-U bands (see d2 para 0155). The teaching of d2 cannot be fairly construed as teaching “a receiver that receives configuration from a serving cell of the mobile communication network, wherein the configuration comprises information for system information acquisition of one or more unlicensed cells on a frequency, and the receiver acquires system information of the one or more unlicensed cells on the frequency, wherein the unlicensed cells are New Radio (NR)-based unlicensed neighboring cells, and the serving cell is an NR-based licensed cell; and a system information handling circuit that reports the acquired system information to the serving cell, or stores the acquired system information in the UE" and “wherein the transmitter transfers a first indicator, a second indicator and a third indicator via the UE capability information to the mobile communication network, wherein the first indicator indicates whether the UE supports acquiring MIB on an unlicensed cell, the second indicator indicates whether the UE supports acquiring SIB1 on an unlicensed cell, and the third indicator indicates whether the UE supports acquisition of CGI information from a neighboring unlicensed cell”. 
With respect to d3, d3 discloses storing of the acquired system information in the UE is performed in response to the UE receiving an indication that the system information of the one or more unlicensed cells on the frequency has changed (see d3 para 0520) wherein a UE stores relevant SI acquired, stored after system information change indication received. The teaching of d3 cannot be fairly construed as teaching “a receiver that receives configuration from a serving cell of the mobile communication network, wherein the configuration comprises information for system information acquisition of one or more unlicensed cells on a frequency, and the receiver acquires system information of the one or more unlicensed cells on the frequency, wherein the unlicensed cells are New Radio (NR)-based unlicensed neighboring cells, and the serving cell is an NR-based licensed cell; and a system information handling circuit that reports the acquired system information to the serving cell, or stores the acquired system information in the UE" and “wherein the transmitter transfers a first indicator, a second indicator and a third indicator via the UE capability information to the mobile communication network, wherein the first indicator indicates whether the UE supports acquiring MIB on an unlicensed cell, the second indicator indicates whether the UE supports acquiring SIB1 on an unlicensed cell, and the third indicator indicates whether the UE supports acquisition of CGI information from a neighboring unlicensed cell”.
Therefore, neither d3, d2 nor D1 disclose whether the PDU session is for URLLC or is the criterion for the UE to receive a PDU session establishment accept message with an Always-on PDU session indication IE set to "Always-on PDU session required". Therefore, neither d2 nor D1 teach or suggest "transmitting, to a session management function (SMF), a protocol data unit (PD U) session establishment request message of a PDU session without requesting an always-on PDU session; receiving, from the SMF, a PDU session establishment accept message with an Always- on PDU session indication information element (IE) set to "Always-on PDU session required", in  the case that the PDU session is determined to be established for ultra-reliable low latency communication (URLLC) based on local policy configuration in the SMF' as recited in Claim 1. 
For at least these reasons, claims 1 and 11 and their dependent claims are allowable. The limitations of claim 1 also reflect the same requirements addressed above with respect to claim 1. For one or more of these reasons, claim 11 and its dependent claims are also allowable.
Therefore when incorporating all the limitations and considering all the limitations of each claim in combination (and not the limitation in isolation) none of the prior art, alone or in combination, teach all the features as claimed in independent claims 1, 11 as the remaining pending claims depend from claims 1, 11 and add further limitations, the prior art, alone or in combination fails to teach all the limitations and are not an obvious combination thereof, when incorporated with all the limitations of the independent claim. The prior art of record, alone or in combination does not disclose the limitations of claims, nor are the limitations obvious from any reasonable combination thereof when incorporating the limitations addressed above in combination with all the limitations of the claims. Therefore claims 1-4, 6-9, 11-14, 16-19 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643